      Case 4:20-cv-07331-JSW Document 139 Filed 06/23/21 Page 1 of 1




1                                 UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
2

3     CHAMBER OF COMMERCE OF THE                            Civil Action No.4:20-cv-07331-JSW
      UNITED STATES OF AMERICA, et al.,
4                                                           ORDER GRANTING DEFENDANTS’
                   Plaintiffs,                              MOTION FOR VOLUNTARY REMAND
5         v.                                                WITH VACATUR

6     UNITED STATES DEPARTMENT OF                           Dkt. Nos. 134, 138
      HOMELAND SECURITY, et al.,
7
                   Defendants.
8

9

10             The Court has considered the Department of Labor Defendants’ Motion for Voluntary

11   Remand, in which they state they do not oppose granting the motion subject to vacatur of the DOL

12   Final Rule at issue in this case. Plaintiffs do not oppose the motion, on the condition that the Court

13   Order vacatur of the Final Rule. The Court finds good cause to grant the motion. Accordingly, the

14   Court VACATES the hearing scheduled for July 16, 2021, and remands the matter with vacatur of the

15   Final Rule. This Order renders moot the stipulation to stay filed on June 22, 2021.

16             So ordered on this 22nd day of June, 2021.

17                                                      _____________________
                                                        Jeffrey S. White
18                                                      United States District Judge
19

20

21

22

23

24

25

26

27

28
                                                                      Order on Defs.’ Mot. for Voluntary Remand
                                                                                         No. 4:20-cv-07331-JSW
